BRENNAN, J.
¶ 32. (dissenting). I dissent for three reasons.
¶33. First, this is a review of a discretionary decision by the trial court to exclude evidence. We should not reverse unless the trial court used the wrong *77legal standard, even if we would have exercised our discretion otherwise. See Johnson v. Johnson, 225 Wis. 2d 513, 516, 593 N.W.2d 827 (Ct. App. 1999). Here, the trial court applied facts from the record to the correct legal standard from DeSantis. We should uphold the trial court's decision.
¶ 34. Second, the excluded evidence was not material. It is important to note at the outset what exactly the excluded evidence consisted of. It was limited to Sarfraz's testimony that he and the complainant previously engaged in consensual masturbation.1 None of Sarfraz's other evidence of a prior romantic relationship was excluded. For example, the trial court allowed Sarfraz to testify about all of the details of his and the complainant's long prior romance including hugging, kissing and lying in bed together. See Majority, ¶ 7. The trial court permitted Sarfraz's wife to repeat her testimony of observing Sarfraz "lovingly" feeding the complainant food and observing them together without pants. See Majority, ¶ 9. The trial court permitted Sarfraz's friend to testify about observing the complainant embracing Sarfraz from behind. See Majority, ¶ 10. Thus, the jury did hear many details about Sarfraz's version of their prior sexual relationship. The only thing the trial court excluded was Sarfraz's claim of prior consensual masturbation.
¶ 35. The materiality analysis then is limited to whether the consensual masturbation evidence was material to a fact at issue in the case. See Wis. Stat. § 971.31(11); DeSantis, 155 Wis. 2d at 785. Sarfraz argues that the evidence is material because it shows that he is telling the truth and that the complainant is *78not. See Majority, ¶ 24. Even if general credibility is "a fact at issue in the case," Sarfraz's argument is merely conclusory. See DeSantis, 155 Wis. 2d at 785 (emphasis added). Basically, Sarfraz argues that sexual contact was consensual before, so it must have been consensual this time, too.
¶ 36. This is precisely the overly general argument for materiality that the Wisconsin Supreme Court rejected in Jackson. In Jackson, the defendant argued that evidence of prior consensual sex was material because it showed that the complainant was lying when she claimed he forced her to have sex in the charged incident. Id., 216 Wis. 2d at 656. The court described Jackson's argument as "vague arguments and bald assertions" without any link to the complainant's motive for lying about sexual assault on trial. Id. at 662. The same is true here. Sarfraz does not explain why the complainant's prior consensual sex with him would give her a motive to make up a story about an armed and masked entry and forcible rape. He, like Jackson, presents no rational link between the past consensual act and a motive for the complainant to lie.
¶ 37. At trial Sarfraz did offer a theory on the complainant's motive for lying about the forcible rape, but that theory was not based on the masturbation evidence. He argued that she lied because he would not marry her. But that defense theory did not require proof that they engaged in consensual masturbation previously. Furthermore, because the trial court admitted all of the other evidence of the prior romantic relationship through the testimony of Sarfraz, his wife and friend, including Sarfraz's testimony that the complainant wanted him to marry her and that he did not want to marry her, the trial court did not err. The jury heard the *79evidence that was material to the defense theory about her motive for lying.
¶ 38. The third reason I dissent is that the trial court properly weighed the prejudicial effect of the excluded testimony against its probative value. In determining the admissibility of past sexual conduct, it is important to remember the principles behind the rape shield law. As the court in DeSantis noted: "The legislature sought to protect complainants from the humiliation and degradation associated with unfounded allegations regarding sexual history." Id., 155 Wis. 2d at 793. As part of that intent, the legislature permitted past sexual conduct testimony, but only if material, and only if the probative value outweighed the prejudicial effect. Thus stated, the legislature assumed there was prejudicial effect from such testimony and flipped the usual balancing test on its head. As the court stated in Jackson: "It is noteworthy that [Wis. Stat.] § 971.31(11) inverts the normal 'weighing of evidence' under Wis. Stat. § 904.03 that evidence should be admitted unless its probative value is substantially outweighed by its potential prejudice." Jackson, 216 Wis. 2d at 658 (footnote omitted).
¶ 39. As the trial court here noted, the probative value/prejudicial effect balancing test does not even come into play if the evidence is not material. As noted above, I do not believe it is. But even if it has some marginal materiality, its prejudicial effect outweighs any probative value it may have. First, the excluded evidence does not support the defense theory of the complainant's motive to lie. And secondly, the prior conduct is too dissimilar to the conduct in the charged offense to be probative of anything. The court instructs in DeSantis that the alleged prior sexual conduct must be not remote in time or dissimilar in circumstance. Id., *80155 Wis. 2d at 790-91. Here, although not remote in time, the alleged prior consensual masturbation is completely dissimilar to the masked, armed, home intrusion and forcible sexual assault at trial. It is too dissimilar to pass the DeSantis admissibility test. The prejudice to the complainant from including the alleged masturbation evidence, especially when there was such a limited probative value to the defense theory, is exactly what the rape shield law was designed to eliminate.
¶ 40. For the foregoing reasons, I would affirm the trial court. Thus, I respectfully dissent.

 The Majority notes that the complainant completely denied any prior relationship or sexual contact with Sarfraz. See Majority, ¶ 11.